                            Case 4:07-mc-80257-CW Document 250 Filed 12/23/20 Page 1 of 3

                                                                                                                                                                                           EJ-130
  ATTORNEY OR PARTY WITHOUT ATTORNEY:                    STATE BAR NO.:                                                                                   FOR COURT USE ONLY

  NAME:  Allan Herzlich/Jerome J. Blum/Marta Roza 100920/100317/307206
  FIRM NAME:  Herzlich & Blum, LLP
  STREET ADDRESS: 27240 Turnberry Lane, Suite 200

  CITY: Valencia                                    STATE: CA ZIP CODE: 91355

  TELEPHONE NO.: (818) 783-8991                 FAX NO.:

  EMAIL ADDRESS: jerry@herzlich-blum.com

  ATTORNEY FOR (name): Plaintiff Midland Innovations, NV

       X ATTORNEY FOR: 
 XXXXXXXXXXXXXXXXXXXXXXXX
                           X ORGINAL JUDGMENT CREDITOR  ASSIGNEE OF RECORD
  SUPERIOR COURT OF CALIFORNIA, COUNTY OF United States District Court
   STREET ADDRESS: 1301 Clay Street

   MAILING ADDRESS: 1301 Clay Street

  CITY AND ZIP CODE: Oakland, CA 94612

      BRANCH NAME: Northern District of CA, Oakland

 PLAINTIFF/PETITIONER: Plaintiff Midland Innovations, NV                                                                   CASE NUMBER:
 DEFENDANT/RESPONDENT: Weiland International, Inc./Wen W                                                                  4:07-mc-80257-CW
                     X EXECUTION (Money Judgment)                                                                        Limited Civil Case
                                                                                                                                    (including Small Claims)
  WRIT OF                POSSESSION OF           Personal Property                                                     
                                                                                                                         X Unlimited Civil Case
                         SALE                    Real Property                                                                    (including Family and Probate)

 1. To the Sheriff or Marshal of the County of: Northern District of California
    You are directed to enforce the judgment described below with daily interest and your costs as provided by law.

 2. To any registered process server: You are authorized to serve this writ only in accordance with CCP 699.080 or CCP 715.040.

 3. (Name): Midland Innovations, NV
    is the 
           X original judgment creditor  assignee of record                     whose address is shown on this form above the court's name.

 4. Judgment debtor (name, type of legal entity if not a       9.  Writ of Possession/Writ of Sale information on next page.
    natural person, and last known address):                  10.  This writ is issued on a sister-state judgment.
                                                              For items 11–17, see form MC-012 and form MC-013-INFO.
      Weiland International, Inc.                             11. Total judgment (as entered or renewed)      $ 1,904,385.95
      1810 Idlewild Drive, #6
      Reno, NV 89509                                          12. Costs after judgment (CCP 685.090)                                                            $            0.00
                                                              13. Subtotal (add 11 and 12)                                                                      $    1,904,385.95
                                                              14. Credits to principal (after credit to interest)                                               $            0.00
      
      X Additional judgment debtors on next page              15. Principal remaining due (subtract 14 from 13) $                                                    1,904,385.95
 5. Judgment entered on (date): Filed11/08/07/Ent 11/9/07 16. Accrued Interest remaining due per
    (See type of judgment in item 22.)                        CCP 685.050(b) (not on GC 6103.5 fees)        $                                                          250,363.10
 6. X Judgment renewed on (dates):                       17. Fee for issuance of writ (per GC 70626(a)(l)) $                                                                0.00
     Aug. 18, 2017
                                                              18. TotaI amount due (add 15, 16, and 17)                                                         $    2,154,749.05
                                                              19. Levying officer:
 7. Notice of sale under this writ:
                                                                  a. Add daily interest from date of writ (at
    a. 
       X has not been requested.
                                                                      the legal rate on 15) (not on
    b.  has been requested (see next page).
                                                                      GC 6103.5 fees) ................................................ $                                             205.04
 8.  Joint debtor information on next page.                      b. Pay directly to court costs included in
                                                                      11 and 17 (GC 6103.5, 68637;
  [SEAL]
                                                                      CCP 699.520(j)) ................................................... $                                               0.00
                                                              20.  The amounts called for in items 11-19 are different for each
                                                                    debtor. These amountsTATare
                                                                                            ES DISTstated
                                                                                                   RIC    for each debtor on
                                                                                          S           T
                                                                    Attachment 20.      D
                                                                                                          Susan Y. Soong
                                                                                                                                          CO
                                                                                                           E
                                                                                                         IT




                                                                                                                                            UR
                                                                                                       UN




                                                                                                                                              T




                                             5/21/2021
                                                                                                       N O RT




                                                                                                                                               NI A
                                                                                                                                           OR




                                  Date:                                         Clerk, by                                                                                                  , Deputy
                                                                                                         HE




                                                                                                                                          IF




                                                                                                                N
                                                                                                                                          AL
                                                                                                                R




                                                                                                                    DI
                                                                                                                         S T RI T O F C
                                                                                                                               C
                                          NOTICE TO PERSON SERVED: SEE PAGE 3 FOR IMPORTANT INFORMATION.
                                                                                                                                                                                              Page 1 of 3

Form Approved for Optional Use                             WRIT OF EXECUTION                                                                          Code of Civil Procedure, §§ 699.520, 712.010, 715.010
Judicial Council of California                                                                                                                                                  Government Code, § 6103.5
EJ-130 [Rev. September 1, 2020]                                                                                                                                                         www.courts.ca.gov
                                                                                                                               Midland Innovations, N
                            Case 4:07-mc-80257-CW Document 250 Filed 12/23/20 Page 2 of 3

                                                                                                                                         EJ-130
Plaintiff/Petitioner: Plaintiff Midland Innovations, NV                                               CASE NUMBER:
Defendant/Respondent:     Weiland International, Inc./Wen                                   Wan       4:07-mc-80257-CW

21. 
    X Additional judgment debtor(s) (name, type of legal entity if not a natural person, and last known address):
        Wen Wang
        1810 Idlewild Drive, #6
        Reno, NV 89509


 22. The judgment is for (check one):

       a.    wages owed.
       b.    child support or spousal support.
       c.   
            X other.
23.  Notice of sale has been requested by (name and address):




24.  Joint debtor was declared bound by the judgment (CCP 989–994)
    a. on (date):                                               a. on (date):
    b. name, type of legal entity if not a natural person, and  b. name, type of legal entity if not a natural person, and
       last known address of joint debtor:                          last known address of joint debtor:




     c.  Additional costs against certain joint debtors are itemized:          below  on Attachment 24c.

25.  (Writ of Possession or Writ of Sale) Judgment was entered for the following:
    a.  Possession of real property: The complaint was filed on (date):
         (Check (1) or (2). Check (3) if applicable. Complete (4) if (2) or (3) have been checked.)

         (1)    The Prejudgment Claim of Right to Possession was served in compliance with CCP 415.46. The
                      judgment includes all tenants, subtenants, named claimants, and other occupants of the premises.

         (2)    The Prejudgment Claim of Right to Possession was NOT served in compliance with CCP 415.46.
         (3)    The unlawful detainer resulted from a foreclosure sale of a rental housing unit. (An occupant not named in the
                      judgment may file a Claim of Right to Possession at any time up to and including the time the levying officer returns
                      to effect eviction, regardless of whether a Prejudgment Claim of Right to Possession was served.) (See CCP
                      415.46 and 1174.3(a)(2).)

         (4) If the unlawful detainer resulted from a foreclosure (item 25a(3)), or if the Prejudgment Claim of Right to Possession was
             not served in compliance with CCP 415.46 (item 25a(2)), answer the following:

                (a) The daily rental value on the date the complaint was filed was $
                (b) The court will hear objections to enforcement of the judgment under CCP 1174.3 on the following dates (specify):




                                                          Item 25 continued on next page
EJ-130 [Rev. September 1, 2020]                               WRIT OF EXECUTION                                                          Page 2 of 3


                                                                                                     Midland Innovations, N
                            Case 4:07-mc-80257-CW Document 250 Filed 12/23/20 Page 3 of 3


                                                                                                                                    EJ-130
Plaintiff/Petitioner: Plaintiff Midland Innovations, NV                                          CASE NUMBER:

Defendant/Respondent:     Weiland International, Inc./Wen                              Wan       4:07-mc-80257-CW

25. b.  Possession of personal property.
            If delivery cannot be had, then for the value (itemize in 25e) specified in the judgment or supplemental order.
    c.  Sale of personal property.
    d.  Sale of real property.
    e. The property is described  below  on Attachment 25c.




                                                     NOTICE TO PERSON SERVED

WRIT OF EXECUTION OR SALE. Your rights and duties are indicated on the accompanying Notice of Levy (form EJ-150).

WRIT OF POSSESSION OF PERSONAL PROPERTY. If the levying officer is not able to take custody of the property, the levying
officer will demand that you turn over the property. If custody is not obtained following demand, the judgment may be enforced as a
money judgment for the value of the property specified in the judgment or in a supplemental order.

WRIT OF POSSESSION OF REAL PROPERTY. If the premises are not vacated within five days after the date of service on the
occupant or, if service is by posting, within five days after service on you, the levying officer will remove the occupants from the real
property and place the judgment creditor in possession of the property. Except for a mobile home, personal property remaining on the
premises will be sold or otherwise disposed of in accordance with CCP 1174 unless you or the owner of the property pays the
judgment creditor the reasonable cost of storage and takes possession of the personal property not later than 15 days after the time
the judgment creditor takes possession of the premises.

EXCEPTION IF RENTAL HOUSING UNIT WAS FORECLOSED. If the residential property that you are renting was sold in a
foreclosure, you have additional time before you must vacate the premises. If you have a lease for a fixed term, such as for a year, you
may remain in the property until the term is up. If you have a periodic lease or tenancy, such as from month-to-month, you may remain
in the property for 90 days after receiving a notice to quit. A blank form Claim of Right to Possession and Notice of Hearing (form
CP10) accompanies this writ. You may claim your right to remain on the property by filling it out and giving it to the sheriff or levying
officer.

EXCEPTION IF YOU WERE NOT SERVED WITH A FORM CALLED PREJUDGMENT CLAIM OF RIGHT TO POSSESSION. If you
were not named in the judgment for possession and you occupied the premises on the date on which the unlawful detainer case was
filed, you may object to the enforcement of the judgment against you. You must complete the form Claim of Right to Possession and
Notice of Hearing (form CP10) and give it to the sheriff or levying officer. A blank form accompanies this writ. You have this right
whether or not the property you are renting was sold in a foreclosure.




EJ-130 [Rev. September 1, 2020]                          WRIT OF EXECUTION                                                           Page 3 of 3


                                                                                                 Midland Innovations, N
Case 4:07-mc-80257-CW Document 250-1 Filed 12/23/20 Page 1 of 2
Case 4:07-mc-80257-CW Document 250-1 Filed 12/23/20 Page 2 of 2
